 Case: 2:19-cv-02773-EAS-KAJ Doc #: 20 Filed: 06/26/20 Page: 1 of 1 PAGEID #: 68



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

ANNA RILEY,

               Plaintiff,
                                                              Case No.: 2:19-cv-2773
vs.                                                           JUDGE EDMUND A. SARGUS
                                                              Magistrate Judge Jolson

UNITED STATES POSTAL SERVICE, et al.,

               Defendants.

                                             ORDER

       On April 23, 2020, the United States Magistrate Judge issued a Report and

Recommendation recommending that Defendant United States Postal Service (“USPS”) be

dismissed because Plaintiff failed to timely serve the USPS. (ECF No. 19). The parties were

advised of their right to object to the Report and Recommendation and of the consequences of their

failure to do so. There has nevertheless been no objection to the Report and Recommendation.

       The Report and Recommendation is hereby ADOPTED and AFFIRMED. Plaintiff’s

Complaint against Defendant USPS is hereby dismissed without prejudice pursuant to Rule 4(m)

of the Federal Rules of Civil Procedure for failure to timely effect service of process.

       The Clerk shall remove ECF No. 19 from the Court’s pending motions list.

               IT IS SO ORDERED.

Date: 6/26/2020                               s/ Edmund A. Sargus, Jr.______________
                                              EDMUND A. SARGUS, JUDGE
                                              UNITED STATES DISTRICT COURT
